DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-X is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Specification “CFP MSA, CFP MSA Management Interface Specification, 100/40 Gigabit Transceiver Package Multi-Source Agreement, Version 2.6 r06a”  submitted by Applicant, hereafter “CFP MSA”.
Regarding claim(s) 1, 11,  “CFP MSA” teaches a host device (e.g. “host” throughout the document) configured to receive a pluggable optical module (e.g. “CFP” throughout the document), the host device comprising circuitry configured to subsequent to insertion of the pluggable optical module into the host device, access an early management interface (e.g. “CFP Management Interface” as on page 13 lines 13-19 and throughout) on the pluggable optical module, prior to the pluggable optical module being fully booted (e.g. “Ready State” as on page 32 lines 17-23 and throughout).
Regarding claim(s) 2, 12, “CFP MSA” teaches The host device of claim 1, wherein the circuitry is further configured to, subsequent to receiving an indication of the pluggable optical module being fully booted, access a management interface on the pluggable optical module (e.g. “Management Data Input/Output (MDIO)” as on page 13 lines 13-19 and throughout).
Regarding claim(s) 3, 15, “CFP MSA” teaches the host device of claim 1, wherein the circuitry is further configured to receive responses to simple queries (e.g. “signal exchange” as on page 17 lines 22-27 and throughout) and access one or more registers (e.g. “CFP register set” as on page 14 lines 15-22 and throughout) on the pluggable optical module via the early management interface.
Regarding claim(s) 4, 16, “CFP MSA” teaches The host device of claim 1, wherein the circuitry is further configured to receive indication via the early management interface of an expected time for the pluggable optical module to be fully booted (e.g. maximum “time” references in each of CFP module states as on pages 30-32).
Regarding claim(s) 7, 18, “CFP MSA” teaches The host device of claim 1, wherein the circuitry is configured to receive identification information (e.g. “Module Identifier” as on page 68 Table 23 and throughout) from the pluggable optical module via the early management interface.
Regarding claim(s) 8, 20, “CFP MSA” teaches The host device of claim 1, wherein the pluggable optical module is any of a Quad Small Form-factor Pluggable (QSFP) or variant thereof (e.g. “QSFP” as on page 69), a C Form-factor Pluggable (CFP) or variant thereof (e.g. “CFP” as on page 69), and an Octal Small Form-factor Pluggable (OSFP) or variant thereof.
Regarding claim(s) 9, 13, “CFP MSA” teaches The host device of claim 1, wherein the circuitry is further configured to send an indication to the pluggable optical module to one or more of suspend the full boot and remain in a low power mode (e.g. “MOD_LOPWR” as on page 16 and throughout).
Regarding claim(s) 10, 14, “CFP MSA” teaches The host device of claim 1, wherein the circuitry is further configured to send an indication to the pluggable optical module to fully boot from a low power mode (e.g. “MOD_RSTn” as on page 16 and throughout and/or “High-Power-up StateHigh-Power-up State” as on page 31 lines 14-18). 
Regarding claim(s) 19, “CFP MSA” The pluggable optical module of claim 11, wherein the early management interface is one of in Read Only Memory (ROM) and implemented as a hardware Finite State Machine (FSM) (as indicated by each of the finite states and state machine diagrams described and illustrated on pages 27-34) .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “CFP MSA”.
Regarding claim(s) 5, 17, “CFP MSA” teaches The host device of claim 1, but fails to specifically teach that the early management interface boots within 2s of insertion of the pluggable optical module into the host device.  However, “CFP MSA” discloses that the maximum time allowed for the initialization state is 2.5 s, thereby suggesting a variable boot time for the early management interface that can be selected to be within 2s of insertion of the pluggable optical module into the host device.  One skilled in the art would have been motivated to select a boot time for the early management interface to be within 2s of insertion of the pluggable optical module into the host device in order to meet design, budget, or performance requirements.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to select a boot time for the early management interface to be within 2s of insertion of the pluggable optical module into the host device.
Regarding claim(s) 6, “CFP MSA” teaches The host device of claim 1, but fails to specifically teach that the pluggable optical module is compliant to Common Management Interface Specification (CMIS).  However, pluggable modules that comply with the CMIS are well known in the art and Officially Noted as such.  One skilled in the art would have been motivated to utilize pluggable modules that comply with the CMIS in order to meet design, budget, or performance requirements.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to utilize pluggable modules that comply with the CMIS.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/          Primary Examiner, Art Unit 2637